 ,,-• -' ''JOSEPH STERN & SONSIJoseph Stern & Sons, Inc. and Foul: Star ROofing- Co., Inc., its alter ego and United Union ofRoofers, Waterproofers & Allied Trades, LocalNo. 22. Cases 3-CA-12575, 3-CA-12805, and3-CA-12841October 18, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, AND. DEVANEY_On March 22, 1989, Administrative Law JudgeD Barry Morns issued the attached decision Re-spondent Joseph Stern & Sons, Inc filed exceptionsand a supporting brief and the General Counselfiled a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnefs, and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified 3'Respondent Stern & Sons has excepted to some of the judge's credi-bility findings The Board's established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3dCu. 1951) We have carefully examined the record and find no basis forreversing the findingsIn affirming the judge's finding that Respondent Stern & Sons violatedSec 8(a)(5) by failing to provide a timely and accurate response to theUnion's October 25, 1984 request for information, we note that the re-quest sought 35 specific items of information about the relationship be-teen Stern & Sons and Respondent Four Star Roofing These Items en-compassed, inter aim subjects of common ownership, management, per-sonnel, operations, work projects, financing, and equipment In making itsrequest, the Union had a reasonable belief that Stern & Sons and FourStar were alter egos or a single employer and that employees of FourStar were performing bargaining unit work, so that the information re-quested was relevant both to the Union s administration of the collective-bargaining agreement then in effect and to the Union s preparations forimpending negotiation of a successor contract The failure to providesuch relevant information violated the Act2 In affirming the judge's conclusion that the Respondents are alteregos, we note in addition to those factors discussed by the judge thatthere is sufficient credited evidence to warrant finding that the Respond-ent Stern & Sons established Four Star Roofing with the Intent to evadeits contractual obligations to the UnionAlthough we agree with the judge that the Respondents violated Sec8(a)(5) by failing to apply the terms of collective-bargaining agreementswith the Union to unit employees of Four Star, we do not rely on hisfinding that the Respondents were part of a multiemployer bargainingunit It is undisputed that the collective-bargaining relationship at issuewas established and maintained pursuant to the provisions of Sec 8(f) ofthe Act Consequently, we will not find that the Respondents' employeesbecame part of the multiemployer unit See John Deklewa & Sons, Inc ,282 NLRB 1375 1377 fn 42 (1987), enfd 843 F 2d 770 (3d Cm 1988),cert denied 488 U S 899 (1988) We agree, however, that the Respond-ents became bound, through the active participation of Gary Stern in ne-gotiations and in his subsequent acceptance of the results of negotiations,to collective-bargaining agreements covering a separate unit of the Re-spondents' employees3 As stated by the judge, the Respondent shall make unit employeeswhole for losses suffefed as a result of the unlawful refusal to apply col-lective-bargaining agreements to employees of Four Star Such sums shallORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Joseph Stern & Sons, Inc , and its alterego, Four Star Roofing Co, Inc , Rochester, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1 Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs"(a) Failing to apply to their employees theterms and conditions of collective-bargainingagreements negotiated with an exclusive collective-bargaining representative of those employees"2 Substitute the attached notice for that of theadministrative law judgebe computed in the manner set forth in Ogle Protection Service, 183 NLRB682, 683 (1970), with Interest as prescribed in New Horizons for the Re-tarded, 183 NLRB 1173 (1987) Such amounts shall include reimbursingunit employees directly for any expenses ensuing from unlawful failure tomake required employee benefit fund payments, as provided in KraftPlumbing & Heating, 252 NLRB 891 fn 2 (1980) Any Interest owed bythe Respondents on amounts unlawfully withheld from contractual em-ployee benefit funds shall be determined as set forth in Merryweather Op-mai Co , 240 NLRB 1213, 1216 fn 7(1979)We shall modify the recommended Order and substitute a new noticeincluding paragraphs enjoining the Respondents from fading to applyterms of a collective-bargaining agreement to covered unit employees,APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail to apply to our employees theterms and conditions of collective-bargainingagreements negotiated with an exclusive collective-bargaining representative of those employeesWE WILL NOT refuse to provide relevant infor-mation in a timely manner, in the event there existsan exclusive collective-bargaining representative ofour employees and such representative requests theinformationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theActWE WILL furnish relevant information in atimely manner, in the event there exists an exclu-sive collective-bargaining representative of our em-297 NLRB No 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees and such repreientative requeits the infor-mationWE WILL make whole the appropriate individ-uals for any loss of earnings and other benefits theymay have suffered as a result of our failure toapply the terms of the collective-bargaining agree-ments in effect between Joseph Stern & Sons, Incand the Union to unit employees of Four StarRoofing Co, IncJOSEPH STERN & SONS; INC , AND ITSALTER EGO FOUR STAR ROOFINGCo, INCFINDINGS OF FACTI JURISDICTIONJSS, a New York corporation, with an office and placeof business in Rochester, New York, is engaged as aroofing contractor in the construction industry JSSadmits, and I so find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act In addition, it has been admitted, and Ifind, that the Union is a labor organization within themeaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesMark G Pearce, Esq , for the General CounselJack D Eisenberg, Esq (Harter, Secrest & Emery), ofRochester, New York, for the RespondentRichard D Furlong, Esq (Lipsitz, Green, Fahnnger Roll,Schuller & James), of Buffalo, New York, for theCharging PartyDECISIONSTATEMENT OF THE CASED BARRY MORRIS, Administrative Law Judge Thiscase was heard before me in Rochester, New York, onFebruary 1-3, April 25L28, and June 22-24 and 27-28,1988 Upon a charge filed on February 6, 1985, a com-plaint was issued on March 20, amended on August 30,and further amended on September 24, 1985 On Decem-ber 24, 1985, an informal settlement agreement was ap-proved However, on October 26, 1987, the Regional Di-rector for Region 3 set aside the settlement agreementOn November 4, 1987, a consolidated complaint wasissued alleging that Respondent Joseph Stern & Sons,Inc (JSS) and Respondent Four Star Roofing Co, Inc(Four, Star) violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act (the Act) Respondents filedanswers denying the commission of the- alleged unfairlabor practices Specifically, the consolidated complaintalleges that JSS refused to furnish United Union of Roof-ers, Waterproofers & Allied Trades, Local No 22 (theUnion) with information regarding its relation to FourStar Additionally, the complaint alleges that JSS andFour Star are alter ego corporations or, in the alterna-tive, are a single employer, within the meaning of theAct The complaint further alleges that JSS refused tobargain collectively with the Union by diverting bargain-ing unit work to employees of Four Star, by refusing toapply the terms of the collective-bargaining agreement ineffect between 155 and the Union to employees of FourStar, and by making unilateral changes in the wages,hours, and other conditions of employment of unit em-ployeesThe parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file bnefs Briefs were filed by the par-ties on September 14, 1988On the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingThe issues are1 Was there a contractual relationship between JSSand the Union during the complaint period?2 Did, JSS violate the Act by failing to supply theUnion with information it requested regarding the oper-ation of Four Star and its relationship to JSS93 Were JSS and Four Star alter egos.or, in the alter-native, a single employer, within the meaning of the Act?4 Did Respondents violate the Act by refusing'- toapply the terms of the collective-bargaining agreement tounit employees of Four Star?B The Facts1 The contractual relationship between JSS and theUnionThe Union and JSS have had a collective-bargainingrelationship from at least the mid-1970s The Union hashad collective-bargaining agreements with approximatelynine roofing contractors in the greater Rochester areawho, like JSS, are engaged in commercial and residentialroofing In June 1981 Charles Stern, then treasurer ofJSS, signed a collective-bargaining agreement- betweenJSS and the Union effective June 1, 1981, to May 31,1984 Plouto Poulious, chairman of the Roofing Contrac-tors Association of Rochester 1 signed the agreement onbehalf of the other roofing contractors James Cahill, thebusiness manager of the Union, testified that he partici-pated in the negotiation of the 1981 agreement Cahilltestified that JSS had no representative at the negotiatingsessions and because of that the Union had an officer ofJSS sign the cdntractOn June 2, 1983, a meeting was held between the con-tractors who were signators to the 1981 agreement andmembers of the Union's executive board Walter Robin-son, then a member of the Union's executive board, cred-ibly testified that the purpose of the meeting was to re-lieve some of the nonunion pressure that was being ap•-plied to the contractors and to try to obtain more workAn agreement was reached 'at the meeting to extend thecollective-bargaining agreement for an additional yearand to defer the raise then scheduled to go into effect" onJune 1, 1983 The terms of the extension, however, wereThe assoCiation was also known as the Roofing Contractor; of theBuilding Trades Employers Association JOSEPH STERN & SONS3not worked out at that meeting Instead, a committeewas formed to negotiate the terms Gary Stern, presidentof JSS, was present at the June 2 meeting and was select-ed to serve on the negotiating committee Pouhous credi-bly' testified that Stern accepted his designation to serveon the committee and did not express any condition as tohis participation on that committee nor did he at anytime state he was bargaining solely on behalf of JSS andnot on behalf of the roofing contractors in the associa-tionThe next meeting was held on June 6, 1983, betweenrepresentatives of the Union's executive board and theRoofing Contractors Association Gary Stern was one ofthe representatives of the contractors attending the meet-ing The contractors agreed to accept the package withthe specific understanding that the parties would contin-ue to meet from time to time to work on a long-term so-lution concerning the problem of competitiveness in theindustry Gary Stern did not indicate that he would notbe bound by the extension agreement After the June 6meeting the union membership ratified the terms of theextension and on June 16, 1983, Cahill called the con-tractors, including JSS, and informed them of the resultsof the union voteOn June 23, 1983, another meeting was held with thesame representatives who attended the June 6 meeting,including Gary Stern Robinson credibly testified thatStern did not make any statement at the meeting that hewould not be bound by the extension agreement The ex-tension agreement was signed on June 24 by Pouhous, onbehalf of the Roofing Contractors Association and Cahillon behalf of the Union Pursuant to the extension agree-ment the collective-bargaining, agreement was extendedto May 31, 1985On July 11, 1983, representatives of the Union and thecontractors met to discuss long-term plans to assist the,contractors in being more competitive in the industryGary Stern was among the contractor respresentativesattending the meeting During December 1983 Cahill hada conversation with Gary Stern in which Stern was"wondering just what was being done on the long-termbecause we hadn't had a meeting in a while" This wasfollowed by a letter dated December 28, 1983, fromGary Stern to Cahill in which 'Stern said, "I' feel verystrongly that you should start setting the wheelsmotion for meetings on how to deal with the comingyear" On May 17, 1984, a meeting was held betweenrepresentatives of the Union and representatives of theContractors Association Again, long-term problemswere discussed In attendance were the same representa-tives, including Gary Stern, who attended the negotiat-ing sessions in 1983Gary Stern testified that on May 24, 1984, he sent aletter to Pouhous stating that JSS was only bargainingjointly with the roofing contractors but was not amember of the multiemployer bargaining unit Pouhouscredibly testified that he received the letter on July 23,1984, and the date stamped so indicates Gary Stern alsotestified that on May 24 he sent a letter to the Union ad-vising it that JSS had not authorized the Roofing Con-tractors of the Building Trades Employers Association tobargain for it While the letter was addressed to \Cahill,Cahill denied having receiyed it In addition, Cahill testi-fied that at no time during 1984 did Gary Stern tell himthat he was bargaining separately from the ContractorsAssociationPouhous credibly testified that he called Gary Stern toask him what the letter meant since its substance contra-dicted Stern's actions and the statements that he hadbeen making Stern had no explanation for the substanceof the letter Pouhous brought the letter to the attentionof the contractors but no action was taken becauseStern's actions were contradictory to what the lettersaid Pouhous credibly testified that he never notified theUnion of his receipt of the letter from Gary _SternRandy Pikuet•a disinterested party and chief executiveofficer of an association management company called As-sociation Resources, testified in this proceeding It washis responsibility to take minutes of the Roofing Contrac-tors' Industry Fund (RCIF) meetings 2 He credibly testi-fied that he was present at a meeting of the RCIF onJanuary 30, 1985, where the negotiating team of contrac-tors was designated for the 1985-1987 contract negotia-tions The minutes of that meeting indicate that GaryStern was present and, that it was unanimously carnedthat the negotiating committee would consist of the same_members as the prior year Pouhous credibly testified'that the committee ,consisted of himself, Gary Stern, andCharlie Davis, the same contractor group which metwith the Union on May 17 of the previous year Pikuettestified that during the January 30 meeting Gary Stern†placed no limitations or conditions on his participationon the negotiating committeeThe next meeting of the negotiating committee washeld on February 25, 1985, with Gary Stern present Themain topic of discussion was the wage scale for the1985-1987 contract Cahill credibly testified that at thissession Stern did not indicate that he was bargaining in-dependently of the other contractors nor did he indicatethat he would not be bound by any agreement that ,wasmade between the Union and the contractorsThe next meeting was held on March 4, 1985, whichGary Stern did not attend because of an out-of-towncommitment Agreement for the 1985-1987 contract wasreached at the March 4 meeting A meeting was held onMarch 18, 1985, which Gary Stern attended Pouhousdiscussed the progress of the negotiating committee andpresented the proposal as negotiated with the Union Theminutes of the meeting reflect that the proposal was..ac-cepted unanimously Pikuet credibly testified that GaryStern did not place any conditions on his acceptance ofthe proposal The contract was subsequently ratified bythe union membership A meeting of the RCIF was heldon May 28, 1985, which 'Gary Stern attended At thismeeting the minutes of the January 30 and March 18,1985 meetings were approved The final draft of the1985-1987 agreement was completed on August 5, 1985On August 8, 1985, the Union called a strike againstJSS Gary Stern testified that he asked Cahill why theUnion was picketing and the reply was that "there's no2 Ptkuet testified that the nanie RCIF is used Interchangeably with thename Roofing Contractors of the Building Trades Employers Associa-tion 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontract" Cahill, on the other hand, testified that he toldGary Stern that the reason for the picketing was becauseFour Star was "doing our work" and that the Unionwanted to apply the contract to Four Star RoofingAfter the 1985-1987 agreement went into effect JSS paidthe salaries agreed upon In December 1985 pursuant toan informal settlement agreement JSS agreed to applythe current collective-bargaining agreement betweenitself and the Union to the employees of Four Star en-gaged in bargaining unit work2 Alter ego and single-employer statusNorma Kelley, who appeared to be a credible witness,is a former JSS bookkeeper She testified that aroundFebruary 1984 Gary Stern told her that he was starting anonunion roofing company He told her that "we werenot to discuss it outside the office with anyone" Similar-ly, Bernard Fischer credibly testified that when FourStar was first set up he was told by Gary Stern andBarry French, vice president of Four Star, that "wewant to keep things on a low profile" and that he shoulduse the back entrance as often as possible JoyceWoerner, who also appeared to me to be a credible wit-ness, had been the JSS office manager She testified thatwhen Four Star was established the Union was not noti-fiedCharles Stem testified that in 1984, when Four Starwas organized, 50 percent of the stock was owned byhim and 50 percent of the stock was owned by his broth-er, Gary When Four Star was organized its only assetswere several gravel buggies, small tools, and wheelbar-rows Woerner credibly testified that at its inceptionFour Star utilized the JSS clerical staff for normal officeoperations including billing, typing, and bookkeeping,without paying for these services The clerical work ofFour Star continued to be done by the JSS clericalsThus, Woemer 'credibly testified that the bookkeepersand the clerical staff remained on the JSS payroll untilJanuary 1985 At that point the clerical staff was put onthe payroll of Anderson Management Company Ander-son Management was wholly owned by Gary andCharles Stern and Gary appointed Woemer as presidentof the company She had no ownership interest in An-derson Management The purpose of this company wasto serve as a conduit for the transfer of funds betweenJSS and Four StarJSS and Folk Star were commonly managed GaryStern had ultimate authority over the management ofFour Star Woemer credibly testified that Gary Stemhad total control over Four Star's accounts payable anddetermined who would and who would not get paid Shetestified that Gary Atern reviewed Four Star's accountspayable and bank balance two or three times a weekKelley credibly testified that Gary Stern had the finaldecision-making authority with respect to bids that wentout for Four Star Similarly, James Scalisi credibly testi-fied that Gary Stern made the final decisions with re-spect to Four Star's roofing operations Scalisi also credi-bly testified that Gary Stern could override BarryFrench's directions to Four Star employeesJSS and Four Star had common personnel As dis-cussed earlier, both Companies shared the clerical staffthrough Anderson Management Scalisi credibly testifiedthat Four Star's initial roofing personnel started on theJSS payroll in the fall of 1983 and were converted to theFour Star payroll in April 1984 Fischer was an employ-ee of JSS until June 1984 during which time he deliveredmaterials to Four Star jobsites In June 1984 Fischer wasplaced on the Four Star payrollGary Stern had significant control over the labor rela-tions of his various companies, including Four Star Hehad final say as to who was hired or fired Kelley credi-bly testified that French wanted her to work for FourStar but that ,Gary Stem would not approve the hiringFrench cleared the hiring of Scalisi and the Ashbybrothers with Gary Stern before they were hired Scalisicredibly testified that Gary Stern approved the financialarrangements when Scalisi and the Ashbys wanted to becompensated for the cost of operating their personal ve-hicles for Four Star Similarly, before Fischer received araise at Four Star it was cleared by French with GarySternAt times JSS and Four Star employees worked on thesame jobs for the same customers Thus, the recorashows that on April 18, 1985, Fischer worked at twoJSS jobs while he was a Four Star employee Gary Sternadmitted that French represented JSS for the SUNYGeneseo job on June 11, July 26, and August 2, 1985 OnAugust 4, 1985, Sonner, a Four Star employee, workedon the roof of Strong Memorial Hospital, a JSS jobC Discussion and Conclusions1 Contractual relationshipIn Custom Colors Contractors, 226 NLRB 851, 853(1976), enfd sub nom NLRB v Beckham, Inc , 564 F 2d190 (5th Cir 1977), the Board statedThe Board has repeatedly held that once commit-ment to group bargaining is made the employer canextricate himself from the multiemployer relation-ship only by making a timely and unambiguouswithdrawal, from that arrangement (a withdrawalwhich, to be timely, must, absent unusual bircuin-stances, be made before the actual commencementof contract negotiations)The manifestation of an "unequivocal intention"to be bound requires something less, however, thana solemnly executed document signed and sealedwith hot wax A commitment to bargaining on amultiemployer basis will not be made to depend onthe presence of a formal associational structureamong the bargaining participants or on the formaldelegation of ,authority from the individual employ-er to the multiemployer group Nor will the Board,faced with outward manifestations of intent toengage in group bargaining, consider as controllingan employer's private manifestations of dissent Anemployer who, through a course of conduct or oth-erwise, signifies that it has authorized a group to actin its behalf will be bound by that apparent creationof authority JOSEPH STERN & SONS' 5On June 2, 1983, Gary Stern was selected to serve onthe negotiating committee of the Roofing ContractorsAssociation Stern accepted his designation to serve onthe committee and did not express any condition as tohis participation nor did he state that he was bargainingon an individual basis rather than on behalf of the con-tractors in the Association On June 6 a meeting washeld between representatives of the Union's executiveboard and the Roofing Contractors Association GaryStern was one of the contractors' representatives attend-ing the meeting On June 23 another meeting was heldwith the same representatives who attended the June 6meeting, including Gary Stern Stern did not make anystatement that he would not be bound by the extensionpreviously agreed to The extension agreement wassigned on June 24 by Poulious, on behalf of the RoofingContractors Association, and by Cahill, on behalf of theUnion Pursuant to the extension agreement the collec-tive-bargaining agreement was extended to May 31, 1985It is clear, therefore, that during 1983 JSS indicated "anunequivocal intention to be bound in collective bargain-ing by group rather than individual action" CustomColors Contractors, supra, 226 NLRB at 852, Bill O'GradyCarpet Service, 185 NLRB 587, 590 (1970)Gary Stern testified that on May 24, 1984, he sent aletter to Poulious stating that JSS was not a member ofthe multiemployer bargaining unit I have credited Pou-hous' testimony that he received the letter on July 23,1984 In addition, Gary Stern testified that on May 24 hesent a letter to the Union advising it that JSS had notauthorized the Roofing Contractors Association to bar-gain for it Cahill denied having received the letter andalso testified that at no time during 1984 did Gary Sterntell him that he was bargaining separately from the Asso-ciation I find that Respondent has not shown by a pre-ponderance of the evidence that it advised the Unionthat it was withdrawing from the multiemployer bargain-ing unit As stated in Custom Colors Contractors, supra,226 NLRB at 853 "once commitment to group bargain-ing is made the employer can extricate himself from themultiemployer relationship only by making a timely andunambiguous withdrawal from that arrangement" Re-spondent, not having proven that the Union was notifiedof its intent to withdraw, has not sustained its burden ofshowing that it made a "timely and unambiguous with-drawal from that arrangement"Despite the notification to Poiihous on July 23, 1984,that JSS no longer wished to be regarded as a memberof the multiemployer bargaining unit, its actions demon-strated that it continued to regard itself as a member ofthe Association Thus, on January 30, 1985, Gary Sternwas present at a meeting of the contractors where it wasunanimously carried that the negotiating committeewould consist of the same members as the prior year, in-cluding Gary Stern At that meeting Gary Stern placedno limitations or conditions on his participation on thenegotiating committee The negotiating committee meton February 25, 1985, at which time the wage scale forthe 1985-1987 contract was discussed Gary Stern at-tended the meeting and did not indicate that he was bar-gaining independently of the other contractors nor didhe indicate that he would not be bound by any agree-ment that was made between the Union and the Associa-tion'.The next meeting was held on March 4, 1985, atwhich time agreement for the 1985-1987. contract wasreached Gary Stern did not attend because of an out-of-town commitment However,' Stern attended the meetingheld on March 18 The proposal as negotiated with theUnion Was presented and it was accepted unanimouslyGary Stern did not place any conditions on his accept-ance of the proposal The contract was subsequently rati-fied by the union membership Respondent's actions sub-sequent to its purported withdrawal from the multiem-ployer bargaining unit clearly manifested an intention tobe bound by the actions of the multiemployer unit con-sistent with the standards expressed in Custom ColorsContractors, supra See also City Roofing Co, 222 NLRB786 (1976), enfd 560 F 2d 1370 (9th Cir 1977) As statedby the Board in Dependable Tile Co, 268 NLRB 1147(1984)Hartman sought the "best of the two worlds"•theconduct prohibited by the Board's decisions in Asso-ciated Shower Door Co, 205 NLRB 677 (1973), andMichael J Bollinger Go, 252 NLRB 406 (1980)That is, Hartman continued in group negotiations inan attempt to secure satisfactory terms in the multi-employer agreement, but at the same time he at-tempted to reserve the right to reject any agree-ment not to his liking Thus, Hartman acted in amanner inconsistent with Respondent Dependable'swithdrawal from group bargaining Accordingly,Respondent Dependable nullified its withdrawalfrom multiemployer bargaining, and it must honorthe contract reached through multiemployer bar-gainingBased on the above, I find that JSS was part of themultiemployer bargaining unit when the collective-bar-gaining agreement was extended to May 31, 1985 WhileJSS notified Poulious in July 1984 that it wished to with-draw from the multiemployer bargaining unit it did notnotify the Union and, in fact, Gary Stern participated inthe negotiations for the 1985-1987 agreement Accord-ingly, I find that JSS remained in the multiemployer bar-gaining unit2 Alter egoIn Crawford Door Sales, 226 NLRB 1144 (1976), theBoard stated the criteria for establishing alter ego statusClearly each case must turn on its own facts, butgenerally we have found alter ego status where thetwo enterprises have "substantially identical" man-agement, business purpose, operation, equipment,customers, and supervision, as well as ownershipNot all of these indicia need be present Blake Con-struction Co, 245 NLRB 630, 634 (1979), enf granted inpart and denied in part on other grounds 663 F 2d 272(DC Cir 1981), E G Sprinkler Corp, 268 NLRB 1241,1243 (1984), enfd sub nom Goodman Piping Products vNLRB, 741 F 2d 10 (2d Cir 1984) 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe record shows that both JSS and Four Star wereengaged in the same business JSS existed for over 15years and engaged in commercial and residential roofingFour Star was formed on April 1, 1984, to engage inprincipally the same type of work In December 1985Four Star was dissolved and JSS took over its outstand-ing contractsThe record also shows common ownership in JSS andFour Star In 1985 Gary Stern and his brother, Charles,each owned 50 percent of the stock of Four Star Duringthe same year Charles and Gary each owned 44 percentof the stock of JSS with the remaining 12 percent ownedby their father, Joseph Stern With respect to equipment,at its inception Four Star's only assets were a few smallpieces of nonoperational equipment All heavy equip-ment was supplied by JSSJSS and Four Star were commonly managed GaryStern was president of JSS and the person responsiblefor its management decisions He also had ultimate au-thority over the management of Four Star He had totalcontrol over Four Star's accounts payable and would de-termine who would or would not get paid He reviewedthe financial reports of Four Star and was generallycalled to make final decisions with respect to Four Starjobs Gary Stern had control over the labor relations ofboth JSS and Four Star and he made the final decisionsas to who was hired or fired at Four StarFour Star utilized the JSS clerical staff for normaloffice operations including billing, typing, and bookkeep-ing Bonnie Eskildsen was responsible for the accountspayable of both JSS and Four Star and Joyce Woerner,a JSS employee, also worked on the accounts receivablefor Four Star Computer information for Four Star wasput on the JSS computerBased on the above, I find the record has establishedsubstantial common ownership, common management,centralized control of labor relations, integration of oper-ations, business purpose, and equipment Accordingly, Ifind that Four Star is the alter ego of JSS3 Single-employer statusThe complaint has also alleged that JSS and Four Starconstitute a single employer within the meaning of theAct The criteria for determining single-employer statusare similar to those of determining alter ego status Thusin Radio Union Local 1264 v Broadcast Service, 380 U S255, 256 (1965), the Supreme Court stated that the con-trolling criteria for establishing single-employer status areinterrelation of operations, common management, cen-tralized control of labor relations and common owner-ship" See also Blumenfeld Theatre Circuit, 240 NLRB206, 215 (1979) In my discussion of alter ego status, Ihave already found that these criteria have been satisfiedOnce a determination has been made that the two cor-porations constitute a single employer within the mean-ing of the Act it is nevertheless necessary to determinewhether the employees of both corporations would con-stitute a single unit South Prairie Construction Co v Op-erating Engineers Local 627, 425 U S 800, 804 (1976)The employees of JSS and Four Star were engaged inthe roofing trade As such they exercised common skillsand performed common tasks They worked out of thesame facility and there is evidence of some job transferbetween the two corporations As has been previouslypointed out, the operations of the two were closely inter-twined and Gary Stern maintained significant controlover Four Star's labor relations Accordingly, underthese circumstances I believe that the evidence warrantsthe conclusion that the JSS and Four Star employees donot constitute distinct and separate units and that there-fore an employerwide unit is the appropriate unit SeeDMR Corp, 258 NLRB 1063 fn 3 (1981), Safety ElectricCorp, 239 NLRB 40 (1978)4 Request for informationOn October 25, 1984, the Union requested of JSS in-formation on Four Star's operation and did not receive areply until May 9, 1985 An examination of the reply re-veals substantial inaccuracies when compared to the evi-dence in the record In his testimony, Gary Stern con-ceded that statements contained in the reply were not ac-curateIt is well settled that under Section 8(a)(5) of the Acta union which has the responsibility of representing em-ployees for the purposes of collective bargaining is enti-tled to request and obtain information from the employerif there is a probability that such data is relevant and willbe of use to the union in fulfilling its statutory duties andresponsibilities in representing such employees Walter NYoder & Sons, 270 NLRB 652, 656 (1984), enfd 754 F 2d531 (4th Cir 1985) Accordingly, I find that Respond-ent's failure to furnish the Union with the information re-quested by it violated Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1 Joseph Stern & Sons, Inc and its alter ego, FourStar Roofing Co, Inc, are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By failing to respond in a timely manner to theUnion's request for information, Respondents have en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act4 By failing to apply the terms of the collective-bar-gaining agreement between Joseph Stern & Sons, Incand the Union to the employees of Four Star RoofingCo, Inc, Respondents have violated Section 8(a)(5) and(1) of the Act5 The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I find it necessary to order Respondentsto cease and desist therefrom And to take further actionnecessary to effectuate the policies of the Act In addi-tion, I shall order that the Respondents make whole theappropriate individuals for any losses they may have suf-fered by reason of Respondents' failure to apply theterms of the collective-bargaining agreements to the JOSEPH STERN & SONS7Four Star employees including benefit contributionsThe parties entered into a stipulation that as of December 31 1987 the Union no longer represented the employees of Joseph Stern & Sons Inc Accordingly I willnot include in the Order the customary requirement tobargainOn these findings of fact and conclusions of law andon the entire record I issue the following recommended 3ORDERThe Respondent Joseph Stern & Sons Inc and itsalter ego Four Star Roofing Co Inc Rochester NewYork their officers agents successors and assigns shallI Cease and desist from(a)Refusing to furnish relevant information in a timelymanner in the event there exists an exclusive collectivebargaining representative of Respondents employees andsuch representative requests the information(b)In any like or related manner interfering with restraining or coercing its employees in the exercise oftheir rights under Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Furnish relevant information in a timely manner inthe event there exists an exclusive collective bargainingrepresentative of Respondents employees and such representative requests the information(b)Make whole the appropriate individuals for anylosses they may have suffered by reason of RespondentsIf o e cept o sfled as po dd by S102 46 of th Boa dR les a d Reg lat o s th f d gs o cl so sd recomm d dOrder shall s pro I.:led S 102 48 of th R les b dopted by thBo d a d all obj t o s to them shall be d m d wa ed fo all puposesfailure to apply the terms of the collective bargainingagreement in effect between Joseph Stern & Sons Incand the Union to the unit employees of Four Star Roofing Co Inc including all contributions the Unionwould have received in accordance with the agreementwith interest as computed in New Horizons for the Retarded 283 NLRB 1173 (1987) 4(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amounts owing under the terms ofthis Order(d)Post at its facility in Rochester New York copiesof the attached notice marked Appendix 5 Copies ofthe notice on forms provided by the Regional Directorfor Region 3 after being signed by the Respondents authonzed representative shall be posted by the Respondents immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respondents to ensure that the notices are not altered defacedor covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondents have taken to complyU d r New Hoterest s comp ted at the sho t t m Fede alr te fo thde paym t of t s as set o tth 1986 am dm t to26 USC • 6621If th 0 de s e fo d by a judgm t of Un ted St tea o rt ofpp Is the wo dthe not ce d g Posted by Ode of the Nat oal Labor Relat o Bo rd shall d Posted Purs t to a J dgme t ofthe U t d St tes Co t of Appeals E fo g a Orde of th N t onalL bor Relat o Bo rd